DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Reason for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-17 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including comparing a viewer importance parameter associated with a further segment to a viewer importance parameter associated with the first segment to determine if the viewer importance parameter associated with the further segment is higher than the viewer importance parameter associated with the first segment, the further segment is after the first being after the first segment in the sequence of segments; and if the further segment has associated viewer importance parameter that is higher than the viewer importance parameter associated with the first segment, then delivering the identified first segment concurrently with the identified further segment, wherein the identified further segment is encoded at a bit rate that is equal to or higher than the identified first segment, and otherwise if the further segment has an associated viewer importance parameter that is not higher than the viewer importance parameter associated with the first segment, then delivering the identified first segment. Inter alia, independent claims 6 and 17 are allowable for similar reasons.
The closest prior art Ma (USPPGPubN 20130097309) teaches segments are prefetched based on the current segment bitrate wherein the proxy cache 106 prefetches the next segment of the same bitrate, [0031] wherein content popularity is based on requests rate for the content, [0014].
The prior art DuBreuil (USPPGPubN 20160044080) teaches ABR transcoder 730 is configured to deliver constant quality at any of the selected profiles from the bouquets or bundles 740, 750, [0073], Fig. 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 16, 2021